Title: From George Washington to David Humphreys, 23 March 1793
From: Washington, George
To: Humphreys, David



My dear Sir,
Philadelphia March 23d 1793

Closely engaged in the business incident to my office during the session of Congress, and as closely employed since, in making arrangements for carrying into effect the laws then passed—and in discharging other public duties, I have not ’till this moment found myself enough at leisure to acknowledge the receipt of your letter of the 23d of July: and being now on the eve of setting out for Mount Vernon I shall be able to do but little more than barely acknowledge the rect of it—and of your favors of the 23d of Jany, & 8th of feby, both of which have reached my hands within these few days.
Even if I had time, it might not be proper for me to reply particularly to the several parts of your letters, especially that of the 23d of July; I shall therefore content myself at present, my dear Sir, with making a few general observations on the existing state of things, and rely upon your being assured, that however concise my letter may be, it does not become so from any diminution of my regard for you.
If it can be esteemed a happiness to live in an age productive of great & interesting events, we of the present age are very highly favoured. The rapidity of National Revolutions appear no less astonishing than their magnitude; and the consequences of them seem to baffle every calculation. In what they will terminate, is known only to the great Ruler of events; and confiding in his wisdom & goodness, we may safely trust the issue to him, without perplexing ourselves to seek for that which is beyond the human ken, only taking care to perform the parts assigned us, in a way that reason & our own consciences approve of.
All our late accounts from Europe hold up the expectation of a general War in that quarter. For the sake of humanity I hope such an event will not take place: But if it should, I trust that we

shall have too just a sense of our own interest to originate any cause that may involve us in it—and I ardently wish we may not be forced into it by the conduct of other Nations. If we are permitted to improve, without interruption, the great advantages which nature & circumstances have placed within our reach—many years will not revolve before we may be ranked not only among the most respectable, but among the happiest people on this globe. Our advances to those points are more rapid than the most sanguine among us ever predicted. A spirit of improvement displays itself in every quarter—and principally in objects of the greatest public utility—such as, opening the inland Navigation, which is extensive & various beyond conception, improving the old roads & opening new Ones—building bridges & houses—and in short, pursuing those things which seem eminently calculated to promote the advantage & accommodation of the people at large. Besides these, the enterprizes of individuals shew at once what are the happy effects of personal exertions in a Country where equal laws & equal rights prevail.
For myself—you see me again, entering upon the arduous duties of an important office, to which the unanimous voice of my Country has once more called me. To you, who know my love of retirement & domestic life, it is unnecessary to say, that in accepting this re-appointment, I relinquish those personal enjoyments to which I am peculiarly attached. The motives which induced my acceptance are the same which have ever ruled my decision when the public desire (or as my Country men are pleasd to denominate it good) was placed in the scale against my personal enjoyment, or private interest—the latter I have ever considered as subservient to the former, and perhaps in no instance of my life have I ever been more sensible of the sacrifice than in the present; for at my age, the love of retirement grows every day more & more powerful—and the death of my Nephew, the poor Major, will, I apprehend, cause my private concerns to suffer very much. This melancholly event took place on the 5th of last month at Colo. Bassett’s, where he had gone hoping to benefit from a change of air & situation—Altho’ it had been long expected—and indeed, to me, of late, appeard inevitable; yet I have felt it very keenly.
You will receive from Mr Jefferson every official communication necessary for your conduct—together with the laws—

public papers &c. He will also inform you that the Steps which you took in consequence of Mr Barclay’s death met my entire approbation.
I set out with intimating that my letter would be very short; but upon looking back I find it can hardly be said to have that fault; but lest it should partake of another at least as bad, I shall close it with assuring you that you have the best wishes for your health & happiness of Your Sincere frd & Affecte Servt

G. W——n

